PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Tegze P. Haraszti102 Scholz Plaza, No. 238Newport Beach CA 92663


In re Application of: HARASZTI, T.
Serial No.: 16350112         
Filed: 27 Sept. 2018
Docket: N/A
Title: METHOD OF USING A SYMBOL TRANSFORMER MACHINE, AND SYMBOL TRANSFORMER MACHINE, FOR PERFORMING INFORMATION STORAGE AND MEMORY FUNCTIONS
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision on the petitions filed on 12 Jan. 2022 and 15 March 2022, requesting various relief under 37 C.F.R. §1.181.
	
The requests are dismissed as moot or denied.


REGULATION AND PRACTICE

37 C.F.R. 1.181 Petition to the Director
(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court;
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3  of this title.
(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should accompany or be embodied in the petition; and where facts are to be proven, the proof in the form of affidavits or declarations (and exhibits, if any) must accompany the petition.
(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111 ) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner.
(d) Where a fee is required for a petition to the Director the appropriate section of this part will so indicate. If any required fee does not accompany the petition, the petition will be dismissed.
(e) Oral hearing will not be granted except when considered necessary by the Director.
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.
(g) The Director may delegate to appropriate Patent and Trademark Office officials the determination of petitions.

ANALYSIS 

The petition of 12 Jan. 2022 makes requests to “order actions for reconsideration, further examination, enforcement of special status, and investigation of submitted but ignored material.” Regarding the reconsideration and further examination, the petition decision of 21 Oct. 2021 granted petitioner’s request for withdrawal of the final rejection of 26 April 2021 and reopening of prosecution. Therefore, this request is moot in view of the prior decision. With respect to the special status, the Office of Petitions issued a decision dismissing the same type of request as moot (see decision of 2 Nov. 2021). As the Office of Petitions has already decided on this matter, the instant request is similarly dismissed as moot. Regarding the request for investigation of submitted but ignored material, the examiner will review information in the file wrapper as part of the normal course of examination. The petitioner additionally refers to U.S. Pat. 11,037,069 as “compelling new evidence for patentability.” However, each application must be examined on its own merits for compliance with statutory requirements. See In re Gyurik, 596 F.2d 1012, 1016 (C.C.P.A. 1979) (“Each case must be decided on its own merits, and on the evidence presented in this record”).

The petition of 15 March 2022 requests removal of the examiner and reassignment of the application. Regarding removal, a petitioner is not entitled to choose his or her examiner, Supervisory Patent Examiner, or other deciding official. See In re Arnott, 19 USPQ2d 1049, 1052 (Comm’r Pat. 1991). As discussed above, the petitioner has already received decisions and explanations regarding the special status from the Office of Petitions. Additionally, the finality of the previous action has been withdrawn. The additional allegations and assertions contained in the petition do not provide sufficient evidence to demonstrate improper conduct amounting to bias or the appearance of bias on the part of the examiner. See In re Ovshinsky, 24 USPQ2d 1241, 1251-52 (Comm’r Pat. 1992). 


DECISION

For the reasons stated previously, the various requests in the petition of 12 Jan. 2022 are dismissed as moot. The request to change the examiner in the petition of 15 March 2022 is DENIED. 

The application will remain with the examiner, and a new action will follow this decision (in accordance with the decision of 21 Oct. 2021, withdrawing the finality of the previous action). 







Please direct any questions concerning this decision to Daniel Kinsaul, Quality Assurance Specialist, at (571) 272-9014.  

/John Cottingham/
[AltContent: connector]       
John Cottingham, Director 
Technology Center 2100
Computer Architecture and Software


/DANIEL W KINSAUL/Quality Assurance Specialist, Art Unit 2100